                          IN THE UNITED STATES DISTRICT COURT
                               FOR THE DISTRICT OF KANSAS

UNITED STATES OF AMERICA,                 )
                                          )
                        Plaintiff,        )                 CRIMINAL ACTION
                                          )
            v.                            )                 No. 95-20039-01-KHV
                                          )
THOMAS WAYNE WHITLOW,                     )
                                          )
                        Defendant.        )
__________________________________________)

                               MEMORANDUM AND ORDER

       On July 2, 1996, the Court sentenced defendant to 71 months in prison and three years of

supervised release. Because of a detainer in another jurisdiction, defendant did not begin his term

of supervised release until February 8, 2011. On July 24, 2012, the Court revoked defendant’s

term of supervised release and sentenced him to 12 months and one day in prison. On March 22,

2016, the Court again revoked defendant’s term of supervised release and sentenced him to

27 months in prison to run consecutive to the term of imprisonment imposed in the District of

Nebraska, Case Number 4:14-CR-3015. This matter is before the Court on defendant’s letter (Doc.

#294) filed September 24, 2019, which the Court construes as a motion for copies of documents

and to reopen the case.

       Defendant seeks a copy of the complaint, indictment and docket sheet. The government

did not proceed by complaint in this matter. Because the Clerk’s Office has forwarded to defendant

the other documents, the Court overrules as moot his request for copies.

       Defendant also asks to reopen the case, but cites no authority for the Court to do so and no

purpose for doing so. A federal district court may modify a defendant’s sentence only where

Congress has expressly authorized it to do so. United States v. Blackwell, 81 F.3d 945, 947 (10th
Cir. 1996); see 18 U.S.C. § 3582(c). No statutory exception is readily apparent from defendant’s

summary request. Because defendant has not asserted sufficient facts to establish that the Court

has jurisdiction to consider his motion to reopen the case, the Court dismisses his motion.

       IT IS THEREFORE ORDERED that defendant’s letter (Doc. #294) filed September 24,

2019, which the Court construes as a motion for copies of documents and to reopen the case, is

OVERRULED to the extent that defendant seeks copies and DISMISSED for lack of

jurisdiction to the extent that defendant asks to reopen the case.

       Dated this 25th day of October, 2019 at Kansas City, Kansas.

                                                     s/ Kathryn H. Vratil
                                                     KATHRYN H. VRATIL
                                                     United States District Judge




                                                2
